444 F.2d 219
George A. OTTO, Plaintiff-Appellant,v.HOUSTON BELT & TERMINAL RAILWAY COMPANY, Defendant-Appellee.
No. 71-1436 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 16, 1971.

Appeal from the United States District Court for the Southern District of Texas; John V. Singleton, Jr., District Judge.
Ben G. Levy, Houston, Tex., for plaintiff-appellant.
Tommy B. Duke, A. J. Harper, II, Houston, Tex., for defendant-appellee; Fulbright, Crooker, Freeman, Bates & Jaworski, Houston, Tex., of counsel.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 The decision below is reported as Otto v. Houston Belt & Terminal Railway Company, S.D.Tex.1970, 319 F.Supp. 262


2
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966